t c no united_states tax_court warren l baker jr and dorris j baker petitioners v commissioner of internal revenue respondent docket no filed date p husband entered into agents agreements agreement with state farm insurance cos state farm wherein p agreed to write insurance policies exclusively for state farm the agreement provided that all property including information about policy holders belonged to state farm p’s compensation was based on a percentage of net_premiums the agreement also contained detailed provisions for termination p was entitled to a termination_payment based on the percentage of policies that either remained in force after termination or were in force for the months preceding termination p and state farm did not negotiate the terms of the agreement p retired after approximately years of operating as an independent agent for state farm pursuant to the termination agreement p returned account information computers and the like to state farm and the successor agent p received a payment of dollar_figure in from state farm pursuant to the termination agreement -- - ps reported the payment on their federal_income_tax return as a long-term_capital_gain ina notice_of_deficiency issued to ps r disallowed capital_gain treatment and determined that the payment was ordinary_income r did not impose self-employment_tax on the income held p did not own a capital_asset or sella capital_asset to state farm nor did the termination_payment p received from state farm represent payment for transfer of a capital_asset to state farm or the successor agent held further that ps are not entitled to capital_gain treatment for the termination_payment received from state farm in held further ps must treat the payment received in as ordinary_income thomas j o’ rourke for petitioners roger w bracken for respondent opinion dawson judge' this case was assigned to chief special_trial_judge peter j panuthos pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_183 the court ' i wrote the court’s majority opinion in 108_tc_130 holding that termination_payments received by the insurance agent from state farm were not subject_to self-employment_tax under sec_1401 and sec_1402 i r c i also joined judge parr’s concurring opinion indicating that such payments could be treated as being in the nature of a buyout of the agent’s business after further consideration i am now persuaded by the opinion of chief special_trial_judge panuthos that this petitioner agent is not entitled to capital_gain treatment for the termination_payment he received section references are to the internal_revenue_code in effect for the year in issue all rule references are to the tax continued - - agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge panuthos chief special_trial_judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for all references to petitioner are to warren l baker jr after a concession by petitioners the issue for decision is whether the termination_payment received by petitioner upon retirement as an insurance agent of state farm insurance cos is taxable as capital_gain or ordinary_income background some of the facts have been stipulated and are so found the stipulated facts and the related exhibits are incorporated herein by this reference at the time of filing the petition petitioners resided in fairview heights illinois i petitioner’s agreement with state farm a general petitioner began his relationship with state farm insurance cos state farm on date state farm consisted of state farm mutual automobile inssurance co state farm life continued court rules_of_practice and procedure unless otherwise indicated petitioners concede that they failed to report dividend income of dollar_figure from magna group inc q4e- insurance co state farm fire casualty co and state farm general insurance co petitioner conducted his business as the warren l baker insurance agency the agency he sold policies exclusively for state farm when he began his relationship with state farm he was not assigned customers instead he developed a customer base he selected the location of his office with state farm’s approval he also hired and paid employees he was responsible for paying the expenses of an office such as rent utilities telephones and other equipment he was obligated to establish a_trust fund into which he deposited premiums collected on behalf of state farm petitioner entered into a series of contracts with state farm known as agent’s agreements the agent’s agreement at issue was executed on date while the agreement contains approximately pages there are numerous attachments including schedules of payments amendments addenda and memoranda that total pages the agreement was prepared by state farm petitioner did not have the ability to change the terms of the agreement but he had the option to refuse a new or revised agreement the preamble to the agreement reads in part as follows the companies believe that agents operating as independent contractors are best able to provide the creative selling professional counseling and prompt and skillful service essential to the creation and maintenance of successful multiple- line companies and agencies section i of the agreement mutual conditions and duties provides that petitioner was an independent_contractor of state farm as a state farm agent petitioner agreed to write policies exclusively for state farm its affiliates and government and industry groups paragraph c section i of the agreement states that state farm will furnish you without charge manuals forms records and such other materials_and_supplies as we may deem advisable to provide all such property furnished by us shall remain the property of the companies state farm further state farm considered any and all information regarding policyholders to be its property as follows d information regarding names addresses and ages of policyholders of the companies the description and location of insured property and expiration or renewal dates of state farm policies acquired or coming into your possession during the effective period of this agreement or any prior agreement except information and records of policyholders insured by the companies pursuant to any governmental or insurance industry plan or facility are trade secrets wholly owned by the companies all forms and other materials whether furnished by state farm or purchased by you upon which this information is recorded shall be the sole and exclusive property of the companies essentially any data relating to a policyholder recorded by an agent on any paper was the property of state farm -- - petitioner’s compensation was based on a percentage of the net_premiums the compensation varied by the type of insurance such as automobile and homeowner’s petitioner was also assigned policies for which he received a smaller commission than those policies he personally produced state farm assigned existing policies to petitioner because the policyholders moved to the geographic location covered by his agency similarly when policyholders covered by petitioner moved to a different geographic location the policies were assigned to another agent in that geographic area petitioner did not compensate other agents for policies he assumed and he did not receive payments for policies assigned to other agents the commissions payable for assigned policies are provided for in the schedule of payments attached to the agreement in relevant part as follows an amount equal to percent of the graded commission scale in section i provided however no commission shall be payable to you on any premium collections on business credited to your account from the account of an agent whose agreement with state farm has been terminated or as_a_result_of_an_agreement between an agent and state farm pursuant to the applicable paragraph of section iv of an agreement until a one-year period has elapsed following the date of such termination except as provided for in paragraph iv-b-2 of this schedule of payments b termination section iii of the agreement addresses termination either party could terminate the agreement by written notice the - j- agreement also provided for termination upon the death of petitioner within days after termination of the agreement all property belonging to the companies shall be returned or made available for return to the companies or their authorized representative petitioner was required to abide by a covenant_not_to_compete for a period of months following termination the covenant_not_to_compete provides as follows ek for a period of one year following termination of this agreement you will not either personally or through any other person agency or organization induce or advise any state farm policyholder credited to your account at the date of termination to lapse surrender or cancel any state farm insurance coverage or solicit any such policyholder to purchase any insurance coverage competitive with the insurance coverages sold by the companies pursuant to section iv of the agreement petitioner qualified for a termination_payment if he met certain requirements first he must work for or more continuous years as an agent second within days of termination he must return or make available for return all property belonging to state farm the amount of the termination_payment payable is different for each of the state farm companies with two of the state farm companies the amount of the termination_payment is based on a percentage of policies that either remained in force after --- - termination of the agreement or those that had been in force for the months preceding termination the formulas for the amount of termination_payment are as follows state farm mutual automobile insurance_company the lesser_of or - twenty percent of the service compensation on personally produced policies you earned under the schedule of payments for other than health_insurance_policies in the twelve preceding months or twenty percent of the service compensation on personally produced policies credited to your account as of the date of termination which remain in force in the same state during the first twelve months following the date of termination whichever is greater or thirty percent of the service compensation on personally produced policies credited to your account as of the date of termination which remain in force in the same state during the first twelve months following the date of termination state farm fire and casualty company and state farm general insurance_company the lesser_of or - twenty percent of the commissions you were paid on personally produced policies for those lines of insurance of the applicable schedule of payments in the twelve preceding months or twenty percent of the commissions on personally produced renewal premiums you would have been paid under the applicable schedule of payments if this agreement had not been terminated in the twelve months following the date of termination on personally produced policies which remain in the same state for those lines of insurance designated above and credited tt is not clear from the record whether the termination_payment that petitioner received was calculated based upon policies that remained in force after termination or instead had been in force for the months preceding termination these facts have no bearing on our decision to your account as of the date of termination whichever is greater or thirty percent of the commissions on personally produced renewal premiums you would have been paid under the applicable schedule of payments if this agreement had not been terminated in the twelve months following the date of termination on those personally produced policies designated in and credited to your account as of the date of termination state farm life_insurance company- an amount equal to the same compensation_for the second and subsequent policy years as would have been due and payable to you for the first five years following the date of termination on all state farm life policies personally written by you or assigned to you by the company for compensation under the terms of the applicable schedule of payments attached hereto if this agreement had not been terminated state farm and petitioner did not negotiate the amount or conditions of the termination_payment state farm agreed to pay petitioner a termination_payment over either a or 5-year period section v of the agreement provides for an extended termination_payment if petitioner worked for state farm for at least years of which years were consecutive the extended termination_payment would begin months after termination and continue until petitioner’s death the extended termination_payment is also based on policies personally produced by petitioner during his last months as an agent for state farm state farm paid commissions for new business personally written by the agent as a percentage of the first policy year -- - premium due according to the percentage established in table i of the schedule of payments referred to in state farm agent’s agreement schedule of payments attached to the agreement for many of the policies commissions would be paid during the first second third fourth and fifth policy year depending upon the type of policy and its length section vi of the schedule of payments provides as follows upon termination of this agreement by death or otherwise any unpaid compensation provided for under this schedule of payments then due and payable shall be paid as soon as ascertainable and there shall be no further liability on the part of the company under the terms of this schedule of payments during the operation of the agency and pursuant to the agreement petitioner operated a_trust fund when petitioner terminated his relationship with state farm the trust account was closed and audited by state farm il petitioner’s retirement petitioner retired and terminated his relationship with state farm on date at that time he held approximately big_number existing policies generated from big_number households approximately percent of the policies were assigned to one successor agent the successor agent received reduced compensation that is a lower percentage for the assigned policies petitioner returned state farm’s property such as policy and policyholder descriptions which he gathered in master folders that he purchased claim draft books rate books agent’s service texts and a computer he maintained much of the information regarding the policies and policyholders on the computer he fully complied with the provision in the agreement for return of property to state farm the successor agent hired the two employees previously employed by petitioner and assumed petitioner’s telephone number the successor agent also worked with petitioner on occasion prior to petitioner’s retirement to meet policyholders and to ask guestions the successor agent opened an office in the vicinity of petitioner’s office when the termination was completed petitioner had returned all of the assets used in the agency to state farm and the successor agent iii tax_return and notice_of_deficiency petitioners timely filed their federal_income_tax return they reported the income of dollar_figure from the termination_payment which petitioner received in as long-term_capital_gain on schedule d capital_gains_and_losses petitioners attached a two-page statement to schedule d on which the termination_payment was described as an annuity payable over years the annuity was described as a sale of assets to state timing of the recognition of income is not at issue the record does not indicate how state farm treated the termination_payment on its return farm that included personally produced policies and other intangible assets petitioners attached form_8594 asset acquisition statement under sec_1060 to their tax_return on form_8594 petitioners indicated the fair_market_value for the class iv asset as dollar_figure petitioners answered yes to the following guestion on line of form did the buyer also purchase a covenant_not_to_compete petitioners did not assign a value for the covenant_not_to_compete in a notice_of_deficiency respondent determined that the termination_payment from state farm was ordinary_income and did not qualify for capital_gain treatment discussion it positions of the parties respondent argues that petitioner did not sell any property to state farm because all of the property was owned by state farm and reverted to state farm when petitioner terminated his relationship with state farm respondent contends that the agreement does not evidence a sale because the contract does not list a seller or purchaser respondent also argues that petitioners failed to establish that the termination_payment represents proceeds from the sale of a business business_assets a taxpayer may treat goodwill acquired before date as a class iv asset sec_1_1060-1t a temporary income_tax regs fed reg date or goodwill respondent also suggests that the termination_payment is in the nature of income from self-employment but hedges that position in arguing that the payment is similar to an annuity and a retirement benefit we note that respondent did not determine that petitioners were liable for self- employment_tax with respect to the termination_payment petitioners argue that the termination_payment was for the sale or buyout of a business resulting in capital_gain they assert that petitioner developed a customer base and the termination_payment was designed to protect the existing customer base for the successor agent as well as compensate petitioner for the goodwill and going business concern he developed petitioners rely on the concurring opinion in 108_tc_130 which characterizes a termination_payment similar to the one at issue as a buyout of the taxpayer’s business the coalition of exclusive agent associations inc ceaa filed with leave of the court an amicus brief pursuant to conditions specified in the court’s order the ceaa’s argument is similar to the arguments made by petitioners state farm purchased the goodwill generated by petitioner therefore petitioner is entitled to capital_gain treatment il evidentiary issue we first deal with an evidentiary issue presented at trial petitioners proffered a list of questions and answers dated date which was marked for identification as exhibit 12-p the questions were prepared by a representative of respondent and the answers were provided by a representative of state farm respondent objected to the admission of the document and asked for an opportunity to authenticate the document the court admitted the document although it was not admitted for the truth of the assertions contained therein in a supplemental stipulation of facts the parties agreed that the state farm representative who provided the answers to exhibit 12-p if called as a witness would testify as set forth in a declaration attached to the supplemental stipulation as exhibit 13-r in the declaration the representative states that he provided the answers contained in exhibit 12-p and further explains the answers set forth in exhibit 12-p petitioners however object to the admission of exhibit 13-r on the ground that state farm’s view of certain matters is not relevant in this regard the objection appears inconsistent with petitioners’ proffer of exhibit 12-p which expresses the view or opinion of the same individual considering exhibits 12-p and 13-r together we are satisfied that our initial ruling was correct and that exhibit - - 12-p should not be admitted for the truth of the contents because it contains hearsay to be consistent with our treatment of exhibit 12-p we admit exhibit 13-r for the limited purpose of supplementing exhibit 12-p but not for the truth of the assertions made therein fed r evid til burden_of_proof generally the taxpayer bears the burden_of_proof rule a sec_7491 which is effective with respect to court proceedings arising in connection with examinations by the commissioner commencing after date the date of its enactment by section a of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_726 does not apply to place the burden_of_proof on respondent petitioners have neither alleged that sec_7491 is applicable nor established that they complied with the requirements of sec_7491 a a and b to substantiate items maintain required records and fully cooperate with respondent’s reasonable requests iv sale_or_exchange of a capital_asset we must decide the proper characterization of the termination_payment made by state farm to petitioner we first consider whether petitioner owned a capital_asset and whether petitioner sold or exchanged a capital_asset for federal_income_tax purposes we also consider whether petitioner sold a - business to which goodwill attached if petitioner did not sell or exchange a capital_asset then the termination_payment is taxable as ordinary_income long-term_capital_gain is defined as gain from the sale_or_exchange of a capital_asset held for more than year sec_1222 a capital_asset means property held by the taxpayer whether or not connected with his trade_or_business that is not covered by one of five specifically enumerated exclusions sec_1221 in schelble v commissioner tcmemo_1996_269 affd 130_f3d_1388 10th cir we considered whether the taxpayer received gain from the sale_or_exchange of a capital_asset pursuant to the terms of the agreement with the insurance_company for which he was an agent the taxpayer was required to return all records manuals materials advertising and supplies or other_property of the company id we concluded that there was no evidence of vendible business_assets and the record did not support a finding of a sale of assets of a business the court_of_appeals in schelble v commissioner f 3d pincite held that there was no evidence in the record of vendible assets to support the sale of mr schelble’s insurance_business it observed the following by transferring policy records to the insurance_company pursuant to the agreement the taxpayer maintains he transferred insurance_business goodwill developed by him the taxpayer has failed however to show a sale of assets occurred in 53_tc_21 we considered whether payments made to an insurance agent were made pursuant to the sale_or_exchange of a capital_asset to his former insurance_company upon the cancellation of his employment contract the taxpayer claimed that in the course of his business he built up something of value an organization that the insurance_company acquired id moreover his personal contacts with customers which were important to the insurance_company were something of real value id we concluded that even if the taxpayer had built up an organization of value it was not his to sell since the insurance_company under the contract owned all the property comprising such organization as to the customer contacts x x they were not his to sell id it was held that the taxpayer did not sell or exchange a capital_asset and the payments were taxable as ordinary_income sec_1001 provides that gain is recognized upon the sale_or_exchange of property the word ‘sale’ means ‘a transfer of property for a fixed price in money or its equivalent’ schelble v commissioner supra pincite quoting 110_us_471 see also 380_us_563 exchange means an exchange of - - property for another property that is materially different either in_kind or in extent sec_1_1001-1 income_tax regs the key to deciding whether there has been a sale for federal_income_tax purposes is whether the benefits_and_burdens_of_ownership have passed 106_tc_237 77_tc_1221 among the many factors we may consider in deciding whether there has been a sale are the following whether legal_title passes how the parties treat the transaction whether an egquity was acquired in the property whether the contract creates a present obligation on the seller to execute and deliver a deed and a present obligation on the purchaser to make payments whether the right of possession is vested in the purchaser which party pays the property taxes which party bears the risk of loss or damage to the property and which party receives the profits from the operation and sale of the property 91_tc_838 grodt mckay v commissioner supra pincite8 cases addressing whether there has been a sale_or_exchange of a capital_asset often combine the issue of whether the taxpayer owned a capital_asset with the issue of whether the taxpayer sold the asset for example in erickson v commissioner tcmemo_1992_585 affd 1_f3d_1231 lst cir we concluded that there was no sale of the taxpayer’s assets to his former insurance_company because there was nothing in the facts showing that there was a sale of vendible tangible assets of a business in erickson the court stated the taxpayers maintain that certain indicia of a sale exist they assert that employees who formerly worked for the taxpayer went over to union mutual and that all records supplies and equipment were turned over to union mutual however the individuals who had worked with the taxpayer had always been salaried employees of union mutual x and by his own admission the taxpayer had owned very little in the way of supplies and equipment respondent cites 108_tc_130 milligan v commissioner tcmemo_1992_655 revd 38_f3d_1094 9th cir and similar cases for the proposition that the taxpayer did not sell or exchange the assets in his business these cases bear a factual resemblance to the case at hand in that the taxpayer a former insurance agent received a termination_payment after the termination of his agreement with the insurance_company but these cases focus on whether the taxpayer was subject_to self-employment_tax under sec_1401 and sec_1402 the holdings by the court_of_appeals in milligan and by this court in jackson do not require a conclusion that the termination_payment paid to petitioner represents proceeds from the sale_or_exchange of a capital_asset both jackson and milligan left open the question of whether termination_payments constitute the sale - - or exchange of capital assets subject_to capital_gain treatment or whether they should be treated as ordinary_income other than income subject_to self-employment_tax v the controlling facts of this case we now apply the above discussion to the facts before us in this case upon his retirement petitioner returned all assets used in the daily course of business including a computer books_and_records and customer lists to state farm pursuant to the agreement thus much like the taxpayers in foxe v commissioner supra and 130_f3d_1388 10th cir petitioner did not own these assets and therefore could not have sold them to state farm petitioner argues that the successor agent assumed his telephone number and hired the two employees of the agency and that petitioner taught the successor agent about the agency and introduced him to policyholders all of which support the argument that he sold the agency to state farm the successor agent obtained the right to use the telephone number utilized by petitioner’s agency petitioner did not argue and we do not conclude that the telephone number was a capital_asset in the hands of petitioner additionally there are no facts in the record that indicate that petitioner received any portion of the termination_payment as payment for the successor agent’s use of the telephone number --- - there are no facts in the record that indicate that there was an employment contract between petitioner and the employees who worked for the agency or that the successor agent was required to hire the employees petitioner did not argue and we do not conclude that the employees constitute capital assets in the hands of petitioner there is nothing in the record that indicates that petitioner received any portion of the termination_payment as payment for the successor agent’s hiring of the employees the fact that the successor agent hired petitioner’s former employees does not support petitioner’s argument that he sold his agency petitioner may have taught the successor agent about the agency and introduced him to policyholders when the successor agent visited petitioner’s office but there are no facts in the record that indicate that petitioner received the termination_payment as payment for teaching the successor agent about the agency and introducing him to policyholders we conclude that petitioner did not own a capital_asset that he could sell to state farm he did not receive the termination_payment as payment for any asset accordingly the termination_payment does not represent gain from the sale_or_exchange of a capital_asset -- - petitioner also argues that state farm purchased goodwill to qualify as the sale of goodwill the taxpayer must demonstrate that he sold the business or a part of it to which the goodwill attaches’ schelble v commissioner f 3d pincite quoting 431_f2d_1149 10th cir goodwill is the expectancy of continued patronage for whatever reason 307_f2d_339 9th cir affg 35_tc_720 see also 68_tc_563 nevertheless because petitioner for the reasons already explained did not own and sell capital assets in his agency to state farm we conclude that petitioner did not sell goodwill vi nature of ordinary_income respondent does not clearly explain his position as to the nature of the termination_payment other than to argue that it is not taxable as capital_gain in the notice_of_deficiency respondent determined that the termination_payment was ordinary_income in his brief respondent primarily argues that petitioners did not satisfy their burden_of_proof to establish that the termination_payment was proceeds of a sale and thus subject_to capital_gain treatment having concluded above that the termination_payment was not received for the sale_or_exchange of a capital_asset and is not entitled to treatment as a capital_gain we conclude that the - - termination_payment is taxable as ordinary_income ordinary_income treatment is accorded to a variety of payments see eg 313_us_28 income received upon cancellation of lease derived from relinquishment of right to future rental payments in return for a present substitute payment and possession of premises elliott v united_states supra payment for termination of insurance agency contract was ordinary_income foxe v commissioner t c pincite payment to insurance agent upon cancellation of employment contract was ordinary_income general ins agency inc v commissioner tcmemo_1967_143 payment for agreement not to compete was ordinary_income affd 401_f2d_324 4th cir vi covenant_not_to_compete an amount received for an agreement not to compete is generally taxable as ordinary_income 84_tc_476 affd without published opinion 815_f2d_75 6th cir 84_tc_21 29_tc_129 affd 264_f2d_305 2d cir general ins agency inc v commissioner supra petitioners reported the sale of a covenant_not_to_compete on form_8594 attached to the return the agreement provides that after retiring petitioner would not solicit state farm’s policyholders for year or petitioner would forfeit the -- - termination_payment if petitioner had competed against state farm after retiring he would not have received a termination_payment we find that petitioner entered into a covenant_not_to_compete with state farm and that a portion of the termination_payment was paid for the covenant_not_to_compete proceeds allocable to a covenant_not_to_compete are properly classified as ordinary_income see general ins agency inc v commissioner f 2d pincite petitioner did not allocate any portion of the termination_payment to the covenant_not_to_compete and it is unnecessary for us to make such an allocation because the termination_payment is classified as ordinary_income we have considered all arguments by the parties and amicus and to the extent not discussed above conclude they are irrelevant or without merit to reflect the foregoing decision will be entered for respondent
